
	
		II
		Calendar No. 618
		111th CONGRESS
		2d Session
		S. 3460
		[Report No. 111–332]
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 7, 2010
			Mr. Sanders (for
			 himself, Mr. Specter,
			 Mr. Cardin, Mr.
			 Whitehouse, Mr. Kaufman,
			 Mrs. Gillibrand,
			 Ms. Stabenow, Mr. Leahy, Mrs.
			 Boxer, Mr. Casey,
			 Mr. Harkin, Mr.
			 Lautenberg, Mr. Menendez,
			 Mr. Merkley, Mr. Kerry, Mrs.
			 Shaheen, and Ms. Cantwell)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			September 27, 2010
			Reported by Mr.
			 Bingaman, with an amendment and an amendment to the
			 title
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To require the Secretary of Energy to
		  provide funds to States for rebates, loans, and other incentives to eligible
		  individuals or entities for the purchase and installation of solar energy
		  systems for properties located in the United States, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 10 Million Solar Roofs Act of
			 2010.
		2.DefinitionsIn this Act:
			(1)Eligible participantThe term eligible participant
			 means—
				(A)an owner of a home;
				(B)a business entity;
				(C)a local educational agency; and
				(D)any other individual or entity that the
			 Secretary determines to be appropriate.
				(2)Installed nameplate capacityThe term installed nameplate
			 capacity means the maximum output of a solar electric system under
			 specific conditions designated by the manufacturer of the solar electric
			 system.
			(3)Local educational agencyThe term local educational
			 agency has the meaning given the term in section 9101 of the Elementary
			 and Secondary Education Act of 1965 (20 U.S.C. 7801).
			(4)SecretaryThe term Secretary means the
			 Secretary of Energy.
			(5)Solar energy systemThe term solar energy system
			 means rooftop or ground-mounted solar equipment—
				(A)that is used to generate electricity or
			 heat water; and
				(B)with an installed nameplate capacity not
			 exceeding 1 megawatt or the thermal equivalent of 1 megawatt.
				3.Rebates, loans, and other incentives for
			 purchase and installation of solar energy systems
			(a)In generalAs soon as practicable after the date of
			 enactment of this Act, the Secretary shall establish a program under which the
			 Secretary shall provide funds to States to provide rebates, loans, or other
			 incentives to eligible participants for the purchase and installation of solar
			 energy systems for properties located in the United States.
			(b)AllocationFor each of fiscal years 2012 through 2020,
			 the Secretary shall provide funds to States in accordance with the allocation
			 formula used to allocate funds to States to carry out State energy conservation
			 plans under part D of title III of the Energy Policy and Conservation Act (42
			 U.S.C. 6321 et seq.).
			(c)States not receiving funds
				(1)Duty
			 of StatesAny State that does
			 not elect to receive funds provided under this section shall submit to the
			 Secretary written notification of the decision of the State not to receive the
			 funds.
				(2)Duty of SecretaryUpon the receipt of written notification by
			 a State under paragraph (1), the Secretary shall redistribute the funds that
			 the State would have received to each other State that elects to receive funds
			 provided under this section in accordance with the allocation formula described
			 in subsection (b).
				(d)Implementation
				(1)Authorized use of fundsSubject to subsection (e), each State may
			 use funds received under this section to expand an existing, or establish and
			 fund a new—
					(A)State solar rebate program;
					(B)solar loan program;
					(C)solar performance-based incentive program;
			 or
					(D)solar incentive program or innovative solar
			 financing program not described in subparagraphs (A) through (C), as determined
			 by the Secretary.
					(2)Program requirementsFor each fiscal year during which a State
			 uses funds provided under this section for a use described in paragraph (1),
			 the State shall—
					(A)certify to the Secretary that the funds
			 will be used—
						(i)to supplement, expand, or create new
			 programs (and will not supplant existing programs as to maximize program
			 participation); and
						(ii)to deploy an increased quantity of solar
			 energy systems; and
						(B)submit to the Secretary an annual
			 implementation plan that contains—
						(i)projections for solar energy systems
			 deployment;
						(ii)data regarding the number of eligible
			 participants that are assisted under existing applicable State programs;
			 and
						(iii)projections for—
							(I)additional solar energy system deployment;
			 and
							(II)the number of additional eligible
			 participants for the fiscal year following the fiscal year covered by the
			 annual implementation plan.
							(e)Solar energy systemWith respect to each State that receives
			 funds under this section, the Secretary may specify the type and capacity of
			 the solar energy system that the State may use.
			(f)Non-Federal shareEach State that receives funds under this
			 section shall be responsible for an amount equal to 20 percent of the amount of
			 the provided funds.
			(g)Administrative expensesNot more than 5 percent of the amounts made
			 available for each fiscal year under this section may be used to pay the
			 administrative expenses of the Department of Energy that the Secretary
			 determines to be necessary to carry out this Act (including expenses arising
			 from monitoring and evaluation).
			(h)Relationship to other lawAn eligible participant that receives a
			 rebate under this section shall not be eligible for a rebate under section
			 206(c) of the Energy Policy Act of 2005 (42 U.S.C. 15853).
			(i)Coordination; consultationTo the maximum extent practicable, the
			 Secretary shall consult with the Secretary of the Treasury and the Governor of
			 each State that receives funds under this section to ensure that each program
			 carried out by each State through the use of the funds is coordinated with each
			 other applicable incentive or financing program of the Federal Government or
			 any other State.
			(j)GoalIt is the aspiration and goal of the United
			 States, through this Act or any appropriate incentive or research and
			 development program, to install distributed solar energy systems on not less
			 than 10,000,000 properties located in the United States by January 1,
			 2020.
			(k)Report regarding additional
			 recommendationsNot later
			 than 270 days after the date of enactment of this Act, the Secretary shall
			 submit to the Committee on Energy and Natural Resources of the Senate and the
			 Committee on Energy and Commerce of the House of Representatives a report that
			 contains additional recommendations that the Secretary determines to be
			 necessary to achieve the goal described in subsection (j), including any
			 modification to the program established under subsection (a).
			(l)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Secretary to carry out this
			 section—
				(1)for fiscal year 2012, $250,000,000;
			 and
				(2)for each of fiscal years 2013 through 2020,
			 such sums as are necessary.
				
	
		1.Short titleThis Act may be cited as the
			 10 Million Solar Roofs Act of
			 2010.
		2.DefinitionsIn this Act:
			(1)Eligible
			 participantThe term eligible participant
			 means—
				(A)an owner of a
			 home;
				(B)a business entity;
				(C)a local educational
			 agency; and
				(D)any other individual or
			 entity that the Secretary determines to be appropriate.
				(2)Indian
			 tribeThe term Indian tribe has the meaning given
			 the term in section 4 of the Indian
			 Self-Determination and Education Assistance Act (25 U.S.C.
			 450b).
			(3)Installed nameplate
			 capacityThe term installed nameplate capacity means
			 the maximum output of a solar electric system under specific conditions
			 designated by the manufacturer of the solar electric system.
			(4)Local educational
			 agencyThe term local educational agency has the
			 meaning given the term in section 9101 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7801).
			(5)SecretaryThe
			 term Secretary means the Secretary of Energy.
			(6)Solar energy
			 systemThe term solar energy system means rooftop or
			 ground-mounted solar equipment—
				(A)that is used to generate
			 electricity or heat water; and
				(B)with an installed
			 nameplate capacity not exceeding 1 megawatt or the thermal equivalent of 1
			 megawatt.
				3.Rebates, loans, and
			 other incentives for purchase and installation of solar energy systems
			(a)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary shall establish a program under which the Secretary
			 shall provide competitive grants to States, Indian tribes, and local
			 governments to provide rebates, loans, or other incentives to eligible
			 participants for the purchase and installation of solar energy systems for
			 properties located in the United States.
			(b)Implementation
				(1)Competitive
			 grants
					(A)In
			 generalFor each fiscal year, the Secretary shall provide
			 competitive grants to States, Indian tribes, and local governments to be used
			 in accordance with this section.
					(B)RequirementsThe
			 Secretary shall adopt and implement criteria for awarding competitive grants
			 under subparagraph (A) to States, Indian tribes, and local governments that
			 would—
						(i)provide the maximum
			 leverage of Federal funds;
						(ii)provide for the maximum
			 deployment of solar energy;
						(iii)ensure that grants are
			 awarded to a diversity of geographic locations and recipients with different
			 population sizes;
						(iv)provide not less than 2
			 percent of the funds available to Indian tribes and consortia of Indian tribes;
			 and
						(v)provide a preference for
			 grant recipients that have established and maintained, or agree to commit to
			 establish and maintain, standards and policies to overcome barriers to
			 distributed generation (including interconnection and net metering) in a manner
			 consistent with the legal authorities of the grant recipient.
						(2)Authorized use of
			 fundsSubject to subsection (c), competitive grants provided
			 under this section may be used to expand an existing, or establish and fund a
			 new—
					(A)solar rebate
			 program;
					(B)solar loan
			 program;
					(C)solar performance-based
			 incentive program; or
					(D)solar incentive program,
			 solar deployment program or project, or innovative solar financing program not
			 described in subparagraphs (A) through (C), as determined by the
			 Secretary.
					(3)Program
			 requirementsFor each fiscal year during which a grant recipient
			 uses funds provided under this section, the grant recipient shall—
					(A)certify to the Secretary
			 that the funds will be used—
						(i)to supplement, expand, or
			 create new programs or projects and will not supplant existing programs as to
			 maximize program participation; and
						(ii)to deploy an increased
			 quantity of solar energy systems; and
						(B)submit to the Secretary
			 an implementation plan that contains—
						(i)projections for solar
			 energy systems deployment;
						(ii)data regarding the
			 number of eligible participants that are assisted under existing applicable
			 State and local programs; and
						(iii)projections for—
							(I)additional solar energy
			 system deployment; and
							(II)the number of additional
			 eligible participants who will be covered by the annual implementation
			 plan.
							(c)Solar energy
			 systemWith respect to grant awards in any fiscal year under this
			 section, the Secretary may specify the type and capacity of the solar energy
			 system and type of deployment or incentive program for which the grant funds
			 are made available.
			(d)Non-Federal
			 shareEach eligible entity that receives funds under this section
			 shall be responsible for an amount equal to 20 percent of the amount of the
			 provided funds.
			(e)Administrative
			 expenses
				(1)In
			 generalNot more than 5 percent of the amounts made available for
			 each fiscal year under this section may be used to pay the administrative
			 expenses of the Department of Energy that the Secretary determines to be
			 necessary to carry out this Act (including expenses arising from monitoring and
			 evaluation).
				(2)Eligible entities;
			 other grant recipients Grant recipients may use amounts made
			 available for each fiscal year under this section to pay for administrative
			 expenses in accordance with section 545(b)(3)(A) of the Energy Independence and
			 Security Act of 2007 (42 U.S.C. 17155(b)(3)(A)).
				(f)Relationship to other
			 lawAn eligible participant that receives a rebate under this
			 section shall not be eligible for a rebate under section 206(c) of the Energy
			 Policy Act of 2005 (42 U.S.C. 15853).
			(g)Coordination;
			 consultationTo the maximum extent practicable, the Secretary
			 shall consult with the Secretary of the Treasury and the Chief Executive of
			 each grant recipient that receives funds under this section to ensure that each
			 program carried out by each grant recipient through the use of the funds is
			 coordinated with each other applicable incentive or financing program of the
			 Federal Government or any other applicable program.
			(h)Maximum
			 incentive
				(1)In
			 generalWith respect to each rebate, grant, and tax credit
			 provided to an eligible participant under this section, the aggregate value of
			 the grants, rebates, and tax credits may not exceed 50 percent of the cost to
			 the purchaser of the purchase and installation of the solar energy
			 system.
				(2)EffectNothing
			 in this subsection affects any solar loan or financing program under this
			 section or any other law (including regulations).
				(i)GoalIt
			 is the goal of the United States, through this Act and any appropriate
			 incentive or research and development program, to install distributed solar
			 energy systems on not less than 10,000,000 properties located in the United
			 States by December 31, 2021.
			(j)Report regarding
			 additional recommendationsNot later than 270 days after the date
			 of enactment of this Act, the Secretary shall submit to the Committee on Energy
			 and Natural Resources of the Senate and the Committee on Energy and Commerce of
			 the House of Representatives a report that contains additional recommendations
			 that the Secretary determines to be necessary to achieve the goal described in
			 subsection (i), including any modification to the program established under
			 subsection (a).
			(k)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary to carry out this section—
				(1)for fiscal year 2012,
			 $250,000,000; and
				(2)for each of fiscal years
			 2013 through 2021, such sums as are necessary.
				Amend the title so as to read:
	 A bill to require the Secretary of Energy to provide competitive grants
	 to States, Indian tribes, and local governments for rebates, loans, and other
	 incentives to eligible individuals or entities for the purchase and
	 installation of solar energy systems for properties located in the United
	 States, and for other purposes..
	
		September 27, 2010
		Reported with an amendment and an amendment to the
		  title
	
